t c memo united_states tax_court robert hudson and eleanor m hudson petitioners v commissioner of internal revenue respondent docket no filed date eric w johnson for petitioners christina l cook for respondent memorandum findings_of_fact and opinion pugh judge in a notice_of_deficiency dated date respondent determined the following deficiencies and penalties unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure amounts are continued year deficiency dollar_figure big_number penalty sec_6662 dollar_figure big_number respondent concedes that petitioners are entitled to a home mortgage interest_deduction of dollar_figure for as claimed and of dollar_figure for as corrected the remaining issues for decision are whether petitioners are entitled to the sec_911 foreign_earned_income_exclusion for the and taxable years whether petitioners are liable for self-employment_tax pursuant to sec_1401 and whether petitioners are liable for the accuracy-related_penalty under sec_6662 findings_of_fact some of the facts have been stipulated and are so found petitioners resided in arizona when they filed their timely petition petitioners were married during the taxable years in issue and filed joint federal_income_tax returns continued rounded to the nearest dollar in their pretrial memorandum petitioners admitted erroneously assuming that they were entitled to home mortgage interest deductions on any two of their residences on their tax_return under sec_163 however one of the two residences had to be petitioners’ principal_residence petitioners paid off the mortgage on their principal_residence in petitioner robert hudson is a retired airline pilot upon graduating from iowa state university with a degree in distributive studies mr hudson had enrolled in a pilot training program offered by the air force reserves reserves during his career mr hudson served as a pilot for the reserves for years and spent years as a commercial airline pilot for northwest airlines northwest mr hudson was employed by both the reserves and northwest for several years after his retirement in date mr hudson was able to collect his pension from northwest early with no restriction on his ability to work as a pilot for another airline after retiring mr hudson sought employment with foreign airlines because of their policies of maintaining the seniority of pilots he decided to seek employment with korean airlines he was required to submit his application to the airline through a recruiting agency mr hudson chose to use the recruiting agency global airline pilots gap because it was based in the united_states and his pay would be higher after gap forwarded his application to korean airlines mr hudson was invited to interview with korean airlines in seoul south korea korea during his interview process mr hudson was required to pass a simulator ride complete a physical examination and interview with korean airlines’ chief pilots and vice president of flight operations he did not interview with any representatives from gap mr hudson ultimately was offered and accepted a position with korean airlines on date he entered into an agreement with gap gap agreement that described his employment status as follows the crew member is an independent_contractor and is not an employee or agent of gap the gap agreement further stated that mr hudson’s flight base was in korea the contract had a term of five years at the time he began working for korean airlines he expected to work until he reached the mandatory_retirement_age then years in the future in he retired before age at the end of his 5-year contract because of a failed physical examination during his first months as a korean airlines pilot mr hudson was required to complete a training course at the korean airlines facility complete the korean airlines simulator program and pass a korean air law exam he then was issued a korean pilot’s license as a captain while flying with korean airlines mr hudson was required to abide by the korean airlines policies and procedures as listed in the korean airlines employee manual he received during his time with korean airlines mr hudson was based in inchon south korea he received an e5 visa and was a registered alien in korea he lived in a hyatt hotel owned by korean airlines and korean airlines paid for his housing at the hotel he stored large suitcases of his belongings at the hotel while he was away and would have these belongings brought to his room upon check-in the hotel had a designated area for mr hudson to cook his meals although he mostly ate out with friends his activities included riding a bicycle provided to him by the hotel using the hotel’s golf course and driving range and exercising mr hudson would travel to a nearby town if he had a long time off he learned basic phrases in korean such as greetings and terms necessary to order food in restaurants he had a korean bank account and had a korean cell phone for a limited time mr hudson flew routes to cities throughout asia europe and the united_states in addition under korean airlines’ layover policy mr hudson’s layovers between his working flights outside korea could last for days at a time he received days off per month which korean airlines typically gave in blocks and vacation days per year sometimes he would be asked to take flights on his days off however mr hudson would request to use his vacation days in the same period as his days off for his vacation he had the option of traveling at no expense to him to any city where korean airlines flew direct he seldom spent his vacation days in korea instead mr hudson sought to spend all of his time off as many a sec_132 days per year in the united_states during the years in issue petitioners owned three homes in the united_states during the taxable years in issue in apple valley minnesota surprise arizona and chicago illinois petitioners’ primary residence was in minnesota they paid off the mortgage on their primary residence in petitioners had mortgages on the other two homes for both and petitioner eleanor hudson lived in the minnesota home during the summer and fall months and spent the colder months in arizona mrs hudson also traveled to the locations where mr hudson spent his layovers korean airlines did not pay mr hudson directly rather korean airlines transferred his salary to gap which in turn withheld korean taxes and gap’s fees and then deposited the remainder into mr hudson’s u s bank account he also received per_diem allowances which were deposited into his korean bank account mr hudson received an annual korean tax statement listing him as a non-resident mr hudson did not view himself as a permanent resident of korea but as a registered alien paying korean taxes mr hudson sought professional advice regarding his relationship with korean airlines and his compliance with tax laws he hired an attorney to review the gap agreement and understood from that attorney that he became an employee of korean airlines when he signed that agreement to assist him with his tax obligations mr hudson initially hired a tax_return_preparer rachel overcash who was recommended to him by gap as experienced in preparing returns for american pilots recruited by gap to fly for korean airlines he excluded his foreign_earned_income under sec_911 for on the basis of information provided by ms overcash he later hired a certified_public_accountant c p a in minnesota paul christiansen to prepare petitioners’ and tax returns with respect to petitioners’ home mortgage interest mr hudson provided mr christiansen with all of the forms mortgage interest statement that they had received for the three homes they owned during the and tax years and mr hudson answered questions in a brochure provided to him by mr christiansen petitioners’ return claimed a deduction for home mortgage interest_paid on the minnesota and arizona houses petitioners’ return claimed a home mortgage interest_deduction relating to the arizona and illinois houses mr hudson also sought legal advice regarding his eligibility for the foreign_earned_income_exclusion he completed a questionnaire provided by his counsel he did not provide the gap agreement to counsel nor was he asked to provide it in a letter dated date mr hudson’s counsel advised him that he was eligible for the exclusion in the notice_of_deficiency respondent disallowed petitioners’ foreign_earned_income exclusions for both taxable years because of their failure to establish either bona_fide residence or physical presence in a foreign_country for the relevant period respondent also determined self-employment_tax for both taxable years in issue additionally respondent determined that petitioners failed to report dollar_figure of income from a state tax_refund they had received from the state of minnesota in as petitioners neither disputed this adjustment in the petition or in their pretrial memorandum nor addressed it at trial this issue is deemed conceded see rule sec_34 sec_149 finally respondent determined that petitioners were liable for a accuracy-related_penalty under sec_6662 for each year in issue opinion the taxpayer generally has the burden of proving that the commissioner’s determinations in a notice_of_deficiency are incorrect rule a 290_us_111 the burden_of_proof may shift from the taxpayer to the commissioner in certain circumstances under sec_7491 petitioners have not claimed or shown that they meet the requirements of section a to shift the burden_of_proof to respondent as to any relevant factual issue i foreign_earned_income_exclusion we first address respondent’s determination that petitioners did not qualify for the foreign_earned_income_exclusion for and under sec_911 sec_911 allows a qualified_individual to exclude from gross_income foreign_earned_income foreign_earned_income is the amount received by such individual from sources within a foreign_country or countries which constitute earned_income attributable to services performed by such individual sec_911 a qualified_individual is defined as an individual whose tax_home is in a foreign_country and who is either a bona_fide_resident or physically present in the country for a certain time sec_911 a bona_fide residence to qualify for the foreign_earned_income_exclusion as a bona_fide_resident of a foreign_country a taxpayer must offer strong_proof of bona_fide residence in sec_911 defines a qualified_individual as a citizen or resident_of_the_united_states who during any period of consecutive months is present in a foreign_country or countries during at least full days in such period petitioners have not argued or presented evidence showing that mr hudson was present in korea for a period sufficient to satisfy the sec_911 test the foreign_country 74_tc_1016 courts consider a number of factors when determining whether a taxpayer was a bona_fide_resident of a foreign_country 300_f2d_34 7th cir rev’g and remanding 36_tc_131 these factors include intention of the taxpayer establishment of his home temporarily in the foreign_country for an indefinite period participation in the activities of his chosen community on social and cultural levels identification with the daily lives of the people and in general assimilation into the foreign environment physical presence in the foreign_country consistent with his employment temporary foreign home the foreign_country nature extent and reasons for temporary absences from his assumption of economic burdens and payment of taxes to status of resident contrasted to that of transient_or_sojourner treatment accorded his income status by his employer marital status and residence of his family nature and duration of his employment whether his assignment abroad could be promptly accomplished within a definite or specified time good_faith in making his trip abroad whether for purpose of tax_evasion id pincite while all of these factors may not be present in every case the applicable factors should be considered and weighed id below we consider the pertinent sochurek factors petitioners rely on two cases that applied sochurek to conclude that pilots for foreign airlines were eligible for the sec_911 exclusion 927_f2d_849 5th cir rev’g tcmemo_1989_616 and cobb v commissioner tcmemo_1991_376 62_tcm_408 we agree with petitioners that the outcome here will depend on whether there are meaningful differences between the facts we have found above and those of cobb and jones we recently performed this very analysis in acone v commissioner tcmemo_2017_162 a case that also involved a korean airlines pilot in jones v commissioner f 2d pincite the taxpayer mr jones was an airline pilot who contracted with a domestic_corporation that placed him with japan air lines co ltd jal a foreign airline mr jones was based in tokyo japan but spent fewer than nights a year in japan id pincite during the tax years in issue mrs jones resided in anchorage alaska while mr jones was in japan id because anchorage was jal’s only u s base and a normal stopover mr jones was in anchorage frequently and would stay in petitioners’ townhouse when there overnight id pincite in japan mr jones lived in a hotel where other crew members also lived id pincite mr jones did not have extensive contact with japanese culture but often did socialize with coworkers and occasionally drove into tokyo for dinner and entertainment id pincite additionally mr jones would visit a local japanese doctor for medical attention id mr jones would leave his personal belongings in hotel storage while he was away id pincite unlike domestic airlines jal did not allow flight crew to fly for free so mr jones paid for the trips he took during his time off using discounted tickets id he had a japanese driver’s license but did not maintain a japanese bank account or japanese credit cards id mr jones paid japanese and u s income taxes and his returns were prepared at his expense id he once returned a dividend check intended for alaska residents explaining he was no longer an alaska resident id the u s court_of_appeals for the fifth circuit applied the sochurek factors to conclude that mr jones was a bona_fide_resident of japan reversing the tax court’s holding to the contrary jones v commissioner f 2d pincite the court_of_appeals concluded that he intended to become a resident of japan as he returned a dividend check to alaska and intended to remain in japan until his anticipated retirement approximately eight years after his transfer to tokyo id pincite as the court_of_appeals recognized a taxpayer’s intent plays perhaps the most important part in determining the establishment and maintenance of a foreign residence id pincite citing 59_tc_264 the court also rejected our analysis concerning the temporary nature of mr jones’ housing in a hotel id pincite as the court stated i t is not necessary for a taxpayer to establish a fixed permanent place of abode in order to be a ‘resident’ of a foreign_country id citing 164_f2d_783 5th cir mr jones was away from japan only when work required or he was on vacation id the court also determined that the fact that his wife did not join him in japan should not have been held against him for purposes of determining his bona_fide residence id pincite the court noted that mr jones was not assimilated into japanese culture but it held that the majority of the sochurek factors favored bona_fide residence id pincite in cobb v commissioner t c m cch pincite the taxpayer mr cobb was employed by a domestic air service corporation and was assigned to work for jal while initially based in alaska mr cobb later was transferred to the narita airport base in japan id he lived in a hotel owned by jal during the tax years at issue paying a discounted daily room rate during his stays id he left his bags in hotel storage while he was away id his wife and children lived in california while he was in japan id pincite mr cobb would visit his family while he had layovers in california id mr cobb was not integrated into japanese culture--he did not learn japanese and did not participate extensively in japanese social activities id pincite he did however join the swim club and play golf and tennis while in japan id mr cobb paid japanese income_tax id pincite on these facts we held that mr cobb was a bona_fide_resident of japan id pincite on the most significant factor the taxpayer’s intent we found that mr cobb presented documentary_evidence that proved his intention was to be a resident of japan id further in evaluating mr cobb’s visits to the united_states we recognized that w hile he did sometimes visit with his family when laid over in los angeles these occasions were indeed visits limited by convenience and mr cobb’s flight schedule and in no way converted the los angeles area into mr cobb’s domicile or place of dwelling id pincite additionally we considered mr cobb’s transfer to japan permanent whereas we viewed mr jones’ transfer as temporary because mr jones had been transferred from japan twice before id we revisited our application of the sochurek factors to pilots for foreign airlines in acone v commissioner tcmemo_2017_162 there we concluded that the pilot mr acone did not establish a bona_fide residence in korea even though we accepted his testimony that he intended to remain in korea until he retired id at we found that he was in korea only when necessary for work and returned to the united_states whenever possible id at over the course of the two years before the court he spent a total of days in the united_states and only days in south korea id at we found this to be a critical distinction id at we specifically noted that in jones the taxpayer was away only when business required or he was on vacation and he had returned a dividend check from alaska and in cobb the taxpayer accepted a permanent transfer to japan and his occasional visits with family on layovers in the united_states were limited by convenience and his flight schedule id at by contrast mr acone always intended to return to the united_states and in the meantime his time in the united_states with his family far exceeded mere ‘visits’ of ‘convenience’ id at as we did in acone we find here that the sochurek factors weigh against a finding of bona_fide residence in korea while mr hudson credibly testified that he intended to work for korean airlines until his retirement petitioners have not shown that he intended to be anything more than a transient indeed mr hudson demonstrated that he always intended to return to the united_states further like the pilot in acone mr hudson intended to spend all of his time off work during the years at issue in the united_states mr hudson sought to travel to his home in the united_states as often as work would allow in contrast to the visits of convenience described in cobb the record before us does not specify the number of days mr hudson spent on duty in korea versus off duty in the united_states unlike the record in acone but we are mindful that petitioners bear the burden_of_proof and the record before us shows that mr hudson had as many a sec_132 days off per year and intended to spend these days in the united_states see 715_f3d_455 3d cir e xtensive absences will negate a finding of bona_fide residency unless those absences are justified by good-faith reasons such as the travel requirements of the taxpayer’s profession while we recognize the similarities between mr hudson’s circumstances and those of the taxpayers in jones and cobb we conclude that mr hudson’s limited contacts with korean culture combined with his extended absences preclude a finding that he was a bona_fide_resident of korea we find therefore that mr hudson was not a bona_fide_resident of korea during the years in issue b tax_home as we have determined that mr hudson was not a bona_fide_resident we need not evaluate whether his tax_home was in korea sec_911 accordingly we hold that mr hudson was not a qualified_individual as defined by sec_911 petitioners therefore are not entitled to exclude mr hudson’s income as a korean airlines pilot under the foreign_earned_income_exclusion for the years in issue ii self-employment_tax we next must determine whether mr hudson’s income is subject_to self- employment_tax sec_1401 imposes a percentage tax on self-employment_income self-employment_income is defined as the net_earnings from self- employment derived by an individual during any taxable_year sec_1402 net_earnings_from_self-employment are defined as gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business sec_1402 see sec_1_1402_a_-1 income_tax regs the self- employment_tax does not apply to compensation paid to an employee however sec_1402 whether an individual is an employee or an independent_contractor is a factual question answered by applying principles of common_law sec_1402 sec_3121 64_tc_974 factors to consider when determining whether an individual worker is an employee or an independent_contractor include the degree of control exercised by the principal over the details of the work which party invests in the facilities used in the work the opportunity of the individual for profit or loss whether or not the principal has the right to discharge the individual whether the work is part of the principal’s regular business the permanency of the relationship and the relationship the parties believe they are creating weber v commissioner 103_tc_378 aff’d 60_f3d_1104 4th cir all of the facts and circumstances of each case are considered when making this determination and no single factor is conclusive see simpson v commissioner t c pincite the degree of control is critical see weber v commissioner t c pincite an employer-employee relationship exists when the principal controls the methods to be used in doing the work and controls the details and means by which the desired result is to be accomplished see 55_tc_142 we hold that mr hudson’s proper work classification during the years in issue was that of an employee korean airlines exercised considerable control_over his work while flying korean airlines aircraft mr hudson was required to abide by the policies and procedures listed in the employee manual he received from korean airlines see eg weber v commissioner 103_tc_378 finding that as the taxpayer was bound by rules determined by his principal the principal held sufficient control for the taxpayer to be classified as an employee further mr hudson’s schedule including his vacation and the length of his layovers was determined by korean airlines see eg simpson v commissioner t c pincite finding that the taxpayer’s freedom to set his own office hours and take vacations without his principal’s approval weighed in favor of treatment as an independent_contractor we also reject respondent’s assertion that the gap agreement is determinative of mr hudson’s work status blodgett v commissioner tcmemo_2012_298 jacobs v commissioner tcmemo_1993_570 sec_31_3121_d_-1 employment_tax regs if the relationship of employer and employee exists the designation or description of the relationship by the parties as anything other than that of employer and employee is immaterial thus if such relationship exists it is of no consequence that the employee is designated as an independent_contractor accordingly we hold that mr hudson’s proper work classification was that of an employee and petitioners are not liable for self-employment_tax on the income mr hudson earned while working as a korean airlines pilot iii sec_6662 penalty sec_6662 and b and imposes a accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax ‘ n egligence’ includes any failure to make a reasonable attempt to comply with the provisions of the code and the term ‘disregard’ includes any careless reckless or intentional disregard sec_6662 negligence is strongly indicated where a taxpayer fails to make a reasonable attempt to ascertain the correctness of a deduction credit or exclusion on a return which would seem to a reasonable and prudent person to be ‘too good to be true’ under the circumstances sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if the amount of the understatement exceeds the greater of of the tax required to be shown for the taxable_year or dollar_figure sec_6662 with respect to an individual taxpayer’s liability for a penalty sec_7491 places the burden of production on the commissioner requiring the commissioner to come forward with sufficient evidence indicating that the imposition of a penalty is appropriate 116_tc_438 the taxpayer then bears the burden_of_proof as to any defense to the penalty id pincite we anticipate that the rule_155_computations will confirm a substantial_understatement_of_income_tax exists for the taxable years in issue and therefore that respondent has met his burden of production sec_7491 taxpayers may absolve themselves of liability for a sec_6662 penalty if they can show reasonable_cause for the resulting underpayment and that they acted in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s efforts to assess the proper tax_liability id reliance on professional advice may constitute reasonable_cause and good_faith if the taxpayer proves by a preponderance_of_the_evidence that he meets each requirement of the following three-prong test t he advisor was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioners contend that their reliance on professional advice constitutes the reasonable_cause and good_faith necessary to absolve them of the sec_6662 accuracy-related_penalty mr hudson testified credibly that they provided to their c p a the information the c p a sought to prepare their returns accurately including providing information about their outstanding mortgages mr hudson also consulted counsel to determine his eligibility for the foreign_earned_income_exclusion and provided to counsel the information counsel requested via a questionnaire to make that determination we hold that petitioners’ reliance on these professionals was reasonable under these circumstances because petitioners have shown that they acted with reasonable_cause and in good_faith they are not liable for the sec_6662 penalty we have considered all arguments made and facts presented in reaching our decision and to the extent not discussed above we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
